EXHIBIT 10.38 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the Effective Date, by and between FIRST ALBANY COMPANIES INC., a New York corporation (“Company”) and PETER McNIERNEY (“Executive”). W I T N E S S E T H: WHEREAS, Executive currently serves as the Chief Executive Officer of Company pursuant to the terms and conditions of an Employment Agreement dated June 30, 2006 between Company and Executive (the “Prior Agreement”); and WHEREAS, Company and Executive desire to terminate the Prior Agreement and enter into this Agreement, effective as of and contingent upon the occurrence of the Effective Date: and WHEREAS, Company desires to employ Executive as its President and Chief Operating Officer, and Executive desires to be employed in that position; NOW, THEREFORE, in consideration of the mutual covenants and promises hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Company and Executive hereby agree as follows: 1.Employment and Employment Period. (a) The Effective Date of this Agreement shall be the date of closing of the Recapitalization Transaction that has been agreed to by Company and MatlinPatterson Global Opportunities Partners II, L.P. and Affiliates, pursuant to the Investment Agreement, dated as of May 14, 2007, between First Albany Companies Inc. and MatlinPatterson FA Acquisition LLC (“Recapitalization Transaction”). (b) On the Effective Date, the Prior Agreement shall terminate. Executive shall, as of the Effective Date, forever relinquish all claims to any payment or other benefits under such Prior Agree­ment, except for any accrued but unpaid base salary or other compensation or benefits (including stock incentive rights) as of the Effective Date, and except for claims for indemnification arising prior to the Effective Date. The Company shall forever relinquish all claims and rights under the Prior Agreement, except for any claims or rights arising prior to the Effective Date for any breach of the restrictive covenants set forth in Section 11 of the Prior Agreement. (c) Company agrees to employ Executive and Executive agrees to be employed by Company, on the terms and conditions set forth in this Agreement, for a period commencing on the Effective Date and continuing thereafter until the third anniversary thereof, unless sooner terminated pursuant to Section 5 hereof (the “Employ­ment Period”). Following the termination of Executive’s employment for any reason, he shall resign any and all officerships and directorships he then holds with Company or any of its Affiliates (as defined below). 2.Title and Duties. (a) During the Employment Period, Executive shall serve as the President and Chief Operating Officer of Company. Executive shall have the duties, responsibilities and authority commensurate with such position and such other duties and responsibilities consistent with his position as may be reasonably assigned to Executive by Company’s Chief Executive Officer or that are otherwise set forth in Company’s By-Laws. Within thirty (30) days of the Effective Date, Company’s Board of Directors (“Board”) shall appoint Executive as a member of the Board and thereafter shall nominate Executive for election as a member of the Board when his seat on the Board is up for re-election. Executive shall report to Company’s Chief Executive Officer and shall perform his assigned duties and responsibilities at the offices of Company in New York City and other locations established by Company; provided, that, Executive may be required to travel on Company business during the Employ­ment Period. (b) During the Employment Period, Executive shall devote substantially all of his working time and attention during normal working hours to the performance of his duties. Notwithstanding the foregoing, nothing in this Agreement shall restrict Executive from managing his personal investments, personal business affairs and other personal matters, or serving on civic or charitable boards or committees, if such activities do not interfere with the performance of his duties hereunder or conflict with the Company’s interests. 3.Compensation and Benefits. For the services rendered by Executive to Company during the Employment Period, Company shall pay to Executive the compensation and benefits set forth in this Section 3. (a)Base Salary. As compensation for services performed under and during the Employment Period, Company shall pay to Executive, in regular periodic installments as in effect immediately prior to the Effective Date, a base salary (the “Base Salary”) at the rate of Three Hundred Thousand Dollars ($300,000) per year. Executive’s Base Salary shall be reviewed by the Board, and the compensation committee of the Board where appropriate, each year and may be adjusted upward from time to time at the discretion of the Board or the compensation committee of the Board. (b)Annual Cash Bonus. Executive shall participate in Company’s annual bonus pool for each fiscal year of Company that ends or begins during the Employment Period. Executive’s annual bonus will be paid under terms and conditions developed by the Board after good faith consultation with Executive. (c)Benefits. At all times during the Employment Period, Executive shall be entitled to receive the employee benefits of Company on such basis as is comparable to those provided to other senior executives of Company, subject to the terms and conditions of the relevant benefits plans and policies. Executive shall be entitled to vacation and paid holidays consistent with Company’s practices as adopted from time to time. (d)Restricted Stock Units. (i) Company shall grant Restricted Stock Units (“RSUs”) to Executive with respect to the common stock of the Company in accordance with the following schedule and subject to (A) the terms of the First Albany Companies Inc. 2007 Incentive Compensation Plan and the applicable award agreement (“Incentive Compensation Plan”) and (B) the conditions noted below: Grant Dates Vesting Dates Settlement Dates Upon closing of the Recapitalization Transaction: 600,000 shares 10% upon closing of Recapitalization Transaction 30% on first anniversary of closing 30% on second anniversary of closing 30% on third anniversary of closing All shares settle on third anniversary of closing June 30, 2008: 125,000 shares One-third on June 30, 2009 One-third on June 30, 2010 One-third on June 30, 2011 All shares settle on June 30, 2011 January 1, 2009, Based Upon Achieving Performance Targets: 125,000 shares One-third on January 1, 2010 One-third on January 1, 2011 One-third on January 1, 2012 All shares settle on January 1, 2012 June 9, 2009: 125,000 shares One-third on June 30, 2010 One-third on June 30, 2011 One-third on June 30, 2012 All shares settle on June 30, 2012 January 1, 2010, Based Upon Achieving Performance Targets: 125,000 shares One-third on January 1, 2011 One-third on January 1, 2012 One-third on January 1, 2013 All shares settle on January 1, 2013 (ii) Performance Targets to which reference is made in Subsection (d)(i) of this Section 3 shall be determined by the Board in good faith consultation with Executive. (iii) No RSUs shall be granted to Executive following the termination of his employment for any reason. (iv) RSUs that have been granted to Executive during the Employment Period but have not vested prior to the termination of Executive’s employment shall upon such termination be auto­matically forfeited and shall never vest, except to the extent that RSUs granted prior to or upon the termination of Executive’s employment shall vest in accordance with the provisions of Sub­section (a), (c), (d), (f), or (g) of Section 5 of this Agreement. (v) All vested RSUs shall be payable in shares of common stock upon the earliest of (A) the third anniversary of the date of grant of such RSUs, (B) the six-month anniversary of the date of the termination of Executive’s employment, (C) the date of Executive’s death, or (D) the date of Executive’s disability (within the meaning of Section 5(g) of this Agreement), reduced by any amount required for withholding of taxes. All RSUs shall be structured and paid in a manner that complies with the require­ments of Section 409A of the Internal Revenue Code (“Section 409A”). 4.Expenses. Subject to the reasonable policies and procedures of Company, Executive shall be entitled to be fully reimbursed for all reasonable expenses incurred by him in the performance of his duties hereunder, and Company will reimburse Executive from time to time for all such reasonable expenses upon presentation of a written itemized account thereof together with such vouchers, receipts and other evidence of such expenses to the extent applicable as Company may reasonably deem to be necessary. 5.Termination and Termination of Benefits. Executive’s employment with Company shall terminate under the following circumstances: (a)Expiration of Employment Period Without Continued Employ­ment of Executive by Company. Executive’s employ­ment shall terminate as of the last day of the Employment Period. In such event, and subject to the other provisions of this Section 5, Executive shall be entitled only to the following payments and benefits: (i) Executive shall be entitled to receive any accrued but unpaid Base Salary through the last day of the Employment Period; any accrued benefits payable to Executive in accordance with Company’s benefits policies or the provisions of any benefit plan in which he is then a participant to the extent provided therein; and equity incentives that have vested prior to the termination of Executive’s employment in accordance with the terms of Company’s applicable plan, other than the Incentive Compensation Plan; (ii) Company shall pay Executive a pro-rated bonus for the fiscal year in which termination occurs, to be paid at the time such bonus would have been paid if Executive remained employed, and shall also pay Executive any bonus with respect to any completed fiscal year that had been earned at the time of the termination of Executive’s employment, but not yet paid; (iii) RSUs granted to Executive prior to the termination of his employ­ment shall continue to vest in accordance with the provisions of the Incentive Compensation Plan and the schedule set forth in Section 3(d) of this Agreement, on condition that Executive agrees to remain a member of the Board in good standing and to meet all obligations of a Board member; and (iv) In the event that Company has not, at least six months prior to expiration of the Employment Period, offered to enter into a new Employment Agreement with Executive pursuant to which he would be employed as Company’s Chief Executive Officer following such expiration, Executive shall also receive upon such expiration a Severance Payment. For purposes of this Agreement, a “Severance Payment” shall be a lump-sum cash amount equal to One Million Eight Hundred Thousand Dollars ($1,800,000.00) less the publicly-traded market value, as of the date of termination of Executive’s employment hereunder, of one share of Company’s common stock multiplied by the number of RSUs granted to Executive that have become vested (whether or not paid) on or before the date of termina­tion (adjusted for any splits). As a condition to receiving benefits under this Subsection (a)(iv), Executive shall execute and deliver to Company an irrevocable general release of claims against the Company, its Affiliates (as defined below) and their current and former directors, officers and employees, in a standard form used by Company in cases of terminations of employment (a “Release”). For all purposes under this Agreement, the Severance Payment shall be structured and paid in a manner that complies with the requirements of Section 409A, including any requirement that the Severance Payment (or a portion thereof) be delayed by six (6) months following termi­na­tion of employment in order to comply with Section 409A. (b)Termination By Executive Without Good Reason. Executive may resign from Company at any time and for any reason that does not constitute Good Reason upon sixty (60) days’ prior written notice to the Board. In the event of resignation by Executive under this Subsection (b), the Board may elect to waive the period of notice, or any portion thereof and thereby accelerate the date of termination. In the event of termination by Executive of his employment under this Subsection (b), Executive shall be entitled only to the following payments and benefits: (i) Executive shall be entitled to receive any accrued but unpaid Base Salary through the effective date of such termination as soon as practicable following the date of termination; any accrued benefits payable to Executive in accordance with Company’s benefits policies or the provisions of any benefit plan in which he is then a participant to the extent provided therein; and equity incentives that have vested prior to the termination of Executive’s employment in accordance with the terms of Company’s applicable plan, other than the Incentive Compensation Plan; (ii) Company shall pay Executive any bonus with respect to any completed fiscal year that had been earned at the time of the termination of Executive’s employment, but not yet paid; and (iii) Executive shall also receive a Severance Payment, as defined in Section 5(a)(iv) of this Agreement, on condition that Executive shall execute and deliver to Company a Release. (c)Termination by Company Without Cause. Executive’s employ­ment under this Agreement may be terminated by Company without Cause (as defined in Section 5(e) of this Agreement) upon a vote of the majority of the members of the Board (excluding Executive) and sixty (60) days’ prior written notice to Executive. In the event of such termination, Executive shall be entitled only to the following payments and benefits: (i) Company shall continue to pay to Executive his Base Salary until the date which is twelve (12) months following the termination of his employment under this Section 5(c) (the “Severance Period’’). Company shall also pay Executive a pro-rated bonus for the fiscal year in which the Severance Period ends, to be paid at the time such bonus would have been paid if Executive remained employed; and Company shall pay Executive any bonus with respect to any completed fiscal year that had been earned at thetime of the termination of Executive’s employment, but not yet paid; (ii) Company shall maintain in full force and effect, for the continued benefit of Executive for the Severance Period, the medical, hospitalization and dental insurance plans and programs in which Executive was participating immediately prior to the date of termination at the level in effect and upon substantially the same terms and conditions (including, if applicable, contributions required by Executive for such benefits) as existed immediately prior to the date of termination; provided, that, if Executive cannot continue to participate in Company’s plans and programs providing such benefits, Company shall arrange to provide Executive with the economic equivalent of such benefits which he otherwise would have been entitled to receive under such plans and programs (“Continued Benefits”). Such Continued Benefits shall terminate on the date or dates Executive receives substantially similar coverage and benefits, without waiting period or pre-existing condition limitations, under the plans and programs of a subsequent employer; provided, that, the determination of coverage and benefits shall be made on a plan by plan and benefit by benefit basis and Company’s obligation under this Section 5(c) shall continue with respect to any plan or benefit that is not substantially similar to those in effect when Executive’s employment terminated. At theend of the Severance Period, Executive shall have the right to elect continuation coverage under COBRA to the extent still eligible under applicable law; (iii) Executive shall be paid or provided any accrued benefits payable to Executive in accordance with Company’s benefits policies or the provisions of any benefit plan in which he is then a participant to the extent provided therein; and equity incentives that have vested prior to the termination of Executive’s employment in accordance withthe terms of Company’s applicable plan, other than the Incentive Compensation Plan; (iv) RSUs granted to Executive prior to the termination of his employ­ment shall continue to vest under the Incentive Compensa­tion Plan in accordance with the schedule set forth in Section 3(d) of this Agreement, on condition that Executive shall execute and deliver to Company a Release and a restrictive covenant agreement substan­tially as set forth in Section 8(a) of this Agreement, in accordance with and for a term not to exceed eighteen (18) months as provided by the Incentive Compensation Plan; and (v) Executive shall also receive a Severance Payment, as defined in Section 5(a)(iv) of this Agreement, on condition that Executive shall execute and deliver to Company a
